El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Están pendientes de resolución en esta Corte Suprema el recurso de apelación interpuesto por los demandados contra la sentencia dictada por la Corte de Distrito de Humacao el 12 de junio de 1920 en el pleito seguido por Modesta Ca-rrasquillo contra María Margarita, Juana Bertrán Carras-quillo y otros, sobre daños y perjuicios; el establecido por la demandada contra una parte de la misma sentencia, y el tramitado por los demandados contra la orden de la corte negándose a conceder un nuevo juicio en el indicado pleito. A virtud del examen de todas las cuestiones envueltas, cree-mos que pueden y deben considerarse en una sola opinión, resolviéndose los tres recursos por una sola sentencia.
. En la demanda se alega que Modesta Carrasquillo es hija de Manuel María Carrasquillo que falleció en Humacao el 9 de julio de 1895 bajo testamento; que al practicarse las "aciones divisorias se adjudicaron a Juan Bertrán, el 25 vpe,*. "o de 1896 y en pago de $30,076.19 moneda province febíe^ "ucas y condominios que se describen; que al *cial, varias im indicaciones la demandante era menor y Aerificarse tales au '"'QT'on sin que mediara autorización a pesar de ello se efec * ^ ^-as fineas y murió en ímfcial- que Bertrán SJ''I marco de l908 sucedida,» W:0<> «o ' “í™ los Hea, que *963al llegar a su mayoridad la demandante en unión de sus hermanos, en 1915, inició un pleito solicitando la nulidad de las dichas adjudicaciones y la corte dictó sentencia con-denando a los demandados a devolver a la demandante la parte que a ella correspondía en los bienes adjudicados, siendo firme dicha sentencia; que desde 25 de febrero de 1896 hasta el 15 de julio de 1918 en que se decidió en defi-nitiva el pleito, la demandante estuvo privada de sus bienes que disfrutaron Bertrán y sus sucesores percibiendo los fru-tos y rentas que correspondían a la demandante; que los demandados y su causante sabían de propio conocimiento que su posesión era ilegal, y que dada la fertilidad de las tierras de que se trata, produjeron durante el período indi-cado cuarenta mil dólares.
Los demandados excepcionaron la demanda y la contes-taron, alegando entre otras la defensa de cosa juzgada.
Durante el juicio las partes acordaron someter la cues-tión de la cuantía de los productos a tres árbitros que fue-ron nombrados por la corte, uno propuesto por la deman-dante, otro por los demandados, y otro elegido por la corte misma. Dichos árbitros presentaron una decisión, por ma-yoría de votos, el 3 de junio de 1920, sin haber oído a las partes y sin que se les sometieran pruebas por la deman-dante, fijando los frutos en $25,584.13. La corte dictó sen-tencia ordenando el pago de esa suma.
Dos son los fundamentos que alegan los demandados para pedir la revocación de la sentencia; primero, que la corte erró al no considerar que la cuestión envuelta en este caso quedó juzgada en el primitivo pleito iniciado por la deman-dante y sus hermanos, y segundo, que erró la corte al acep-tar como válido el dictamen de los peritos.
Examinemos la cuestión de cosa juzgada. Es cierto que de la demanda iniciando el primitivo pleito consta que se solicitaron los frutos, pero es cierto también que cuando se *964celebraba el juicio del dicho pleito las partes estipularon, y la estipulación quedó archivada en los autos, lo que sigue:
“Que don Juan Bertrán basta su fallecimiento ocurrido en Hu-macao en mayo de 1908, estuvo percibiendo los frutos de las fincas que son objeto de la demanda, y que el valor de esos frutos y rentas se determine por la corte o por un ‘referee’ que la corte designe, des-pués que la corte dicte sentencia, caso que se dicte a fa,vor de la parte demandante.”
La bastardilla es nuestra. Y en efecto la sentencia se dictó a favor de la parte demandante. Sus expresas pala-bras en lo pertinente son así: “dicta sentencia declarando con lugar la demanda en el presente caso.”
El hecho de que en la propia sentencia no se hiciera un pronunciamiento expreso condenando a los demandados a pa-gar los frutos, no puede constituir un pronunciamiento im-plícito negando la condena e invocarse ahora como cosa juz-gada en tal sentido. Al contrario, interpretada la estipu-lación y la sentencia claramente se concluye que las partes y la corte actuaron bajo la base de que los frutos seguirían a la sentencia si ésta se dictaba en favor de los demandantes. Y esa ha sido la interpretación de la corte inferior, debiendo hacerse constar que fué el mismo el juez que falló el pleito iniciado en 1915 y éste que está ahora sometido a nuestra consideración y resolución.
Es cierto que la demandante pudo y debió solicitar los frutos en el mismo pleito iniciado anteriormente, pero el error cometido al establecer para ello un pleito separado no creemos que sea de tal naturaleza que anule su derecho. No se ha demostrado que los demandados sufrieran algún per-juicio.
Veamos el segundo error señalado. De los autos resulta que habiendo las partes convenido someter a un arbitraje la determinación de la cuantía de los frutos reclamados, la corte ordenó que se nombraran tres árbitros, uno por cada parte y el otro por la corte “señalándose la sesión del día *96513 de marzo de 1920, a las dos de la tarde, para que las personas nombradas se rennan en el salón de sesiones de la corte, en cuyo día deberán las partes someter prueba perti-nente al caso.” La corte dió amplias instrucciones a los árbitros y al terminarlas ocurrió lo que sigue:
“Ledo. Cervoni: Quiero que la corte ilustre a los árbitros y a mi, si los árbitros necesitan acudir a la prueba de testigos. Ya la corte les ba diebo que pueden hacerlo, pero si ellos'como son agricultores y conocedores de esas tierras resuelven de común acuerdo, podrán ha-cerlo también.
“Hon. Juez: No, ellos no son árbitros en el sentido de ser árbitros de la controversia, sino que ellos deben fundar su decisión en la prueba de testigos, aparte de la otra prueba de documentos; es decir, que los árbitros se colocan en la misma situación en que estaría el propio tribunal, y decidir en vista de la- prueba que se aporte, por ejemplo: la corte llega a la conclusión de lo que se debe pagar es tanto, y en vez de resolver por su criterio personal, por lo que ante ellos resultare de la prueba.”
Algún tiempo después los árbitros rindieron su informe y en él bay un párrafo que dice:
“Hacemos constar que siendo las cuestiones sometidas a nuestra consideración, propias para resolverlas por nuestra experiencia agrí-cola, no hemos tenido necesidad de acudir a testimonios de testigos por considerarlos innecesarios.”
Los apelantes se quejan del procedimiento seguido, con razón a nuestro juicio. Los árbitros debieron constituirse para oir la prueba que las partes le ofrecieran. No consta que lo hicieron así y el error cometido es evidente.
Besolviendo, pues, el recurso interpuesto por los deman-dados, procede revocar la sentencia y devolver el caso para ulteriores procedimientos no inconsistentes con esta opinión.
El recurso establecido por la demandante se basa en que los frutos debieron concederse no solo mientras Bertrán es-tuvo en posesión de los bienes, sino cuando se posesionaron de ellos los demandados como herederos de Bertrán. Al dar sus instrucciones, la corte de distrito distinguió el período *966de la posesión de Bertrán del de la de sus herederos y ordenó a los árbitros que sólo debían investigar y fijar los frutos correspondientes al primer período porque sólo en cuanto a Bertrán podía concluirse que la posesión era de mala fe.
La demandante sostiene que el criterio de la corte es erróneo. Por el contrario, estimamos que dicho criterio se ajustó a los hechos, a la ley y la jurisprudencia. Yéase el caso de Longpré v. Días, 237 U. S. 512.
En cuanto a la apelación de los demandados contra la resolución denegatoria del nuevo juicio, bastará decir que atendida la opinión que dejamos expuesta, se hace innece-sario considerarla, ya que la,, sentencia se revoca y el caso se devuelve para ulteriores procedimientos.

Revocada la sentencia apelada y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres, Presidente Hernández y Aso-ciado Hutchison.
Los Jueces Asociados Sres. Wolf y Aldrey firmaron con-formes con la revocación de la sentencia, pero creyendo que la demanda debe ser desestimada en su totalidad.